Exhibit 10.252

EIGHTH LEASE AMENDMENT TO LEASE AGREEMENT

THIS EIGHTH LEASE AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
“Amendment”) is made as of the 24th day of September 2007, by and between DUKE
REALTY LIMITED PARTNERSHIP, an Indiana limited partnership doing business in
North Carolina as Duke Realty of Indiana Limited Partnership, successor by
merger to Weeks Realty, L.P. (hereinafter referred to as “Landlord”) and PPD
DEVELOPMENT LP, a Texas limited partnership and successor in interest to PPD
Development, Inc. (hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, pursuant to a Lease Agreement dated June 26, 1998 by and between
Landlord and Tenant, as amended by that certain First Amendment to Lease
Agreement dated October 28, 1998, and as amended by that certain Second Lease
Amendment to Lease Agreement dated October 1, 2002, and as amended by that
certain Third Lease Amendment to Lease Agreement dated September 22, 2003, and
as amended by that certain Fourth Lease Amendment to Lease Agreement dated
March 31, 2005, and as amended by that certain Fifth Lease Amendment to Lease
Agreement dated July 7, 2005, and as amended by that certain Sixth Lease
Amendment to Lease Agreement dated December 30, 2005, and as amended by that
certain Seventh Lease Amendment to Lease Agreement dated February 6, 2006 (the
Lease Agreement, and all amendments thereto shall be referred to herein
collectively as the “Lease”), Landlord leased to Tenant certain premises
consisting of approximately 96,145 rentable square feet (the “Original
Premises”) in a building located on certain land (the “Land”) which had been
provided the address of 4023 Paramount Parkway, but is now known as 3900 South
Paramount Parkway, Morrisville, Wake County, North Carolina 27560, all as more
particularly described in the Lease; and

WHEREAS, Landlord and Tenant desire to expand the Original Premises by
approximately 9,427 rentable square feet labeled “Additional Space” on Amended
Exhibit A (“Additional Space”); and

WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to
reflect such expansion and any other changes to the Lease;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby enter into this Amendment.

1. Incorporation of Recitals and Definitions. The above recitals are hereby
incorporated into this Amendment as if fully set forth herein. All capitalized
terms used herein but undefined shall have the meaning as defined in the Lease.

2. Amendment of Article 1. Premises and Term. Commencing November 9, 2007, (the
“Effective Date”) the following paragraphs of Article 1 of the Lease are hereby
amended as follows:

(a) Premises. As of the Effective Date, subparagraph (a) of Article 1 of the
Lease is hereby amended to provide that Tenant shall lease the Original Premises
and the Additional Space which together shall consist of 105,572 rentable square
feet of space and which space shall hereinafter collectively be referred to as
the “Premises”.

(b) Term. Subparagraph (b) of Article 1 of the Lease is hereby modified to
reflect that the term of the Additional Space shall commence on the Effective
Date, and shall expire on November 8, 2013 (the “Expansion Term”) which shall be
coterminous with the existing Lease Term.

3. Base Rent, Operating Expenses and Security Deposit.

(a) Original Premises. Base Rent, Additional Rent and operating expenses for the
Original Premises shall continue to be due and payable as provided in the Lease.
Base Rent for the Original Premises shall continue to be subject to increases as
provided in the Lease through November 8, 2013. Tenant’s proportionate share of
Taxes (as defined in Article 2(b) of the Lease, hereinafter “Taxes”) and
Operating Expenses for the Original Premises shall continue to be due and
payable as provided in the Lease.

(b) Base Rent. As of the Effective Date, paragraph 2(a) of the Lease is amended
by adding the following:

“Additional Space. Tenant shall pay to Landlord the Base Rent for the Additional
Space as follows:

 

  Monthly

11/09/2007 – 03/08/2008

  $0.00(1)

03/09/2008 – 11/08/2008

  $15,507.42 (2)

11/09/2008 – 11/08/2013

  Adjusted as set forth below

 

(1)

represents four (4) months

(2)

represents eight (8) months



--------------------------------------------------------------------------------

On November 9, 2008 (the “Rent Adjustment Date”), Tenant’s Base Rent for the
Additional Space shall be adjusted to the lesser of (i) an amount equal to one
hundred three percent (103%) of the Base Rent per square foot for the twelve
(12) month period immediately preceding the Rent Adjustment Date, or (ii) the
then current Market Rent (as defined in the Lease) and taking into account the
readjustment of the operating expenses as set out in Paragraph 2(b)(ii) of the
Lease, as amended; provided, however, that in no event shall the Base Rent per
square foot, as adjusted, be less than Tenant’s then current rent. Beginning on
November 9, 2009, Tenant’s Base Rent, as determined above, will be increased by
three percent (3%) for each successive twelve (12) month period through the
expiration of the current Lease term.”

4. As of the Effective Date, Paragraph 2(b) of the Lease is amended by adding
the following:

“Operating Expenses. Tenant’s proportionate share of Taxes and Operating
Expenses for the Additional Space shall be 7.9% and shall be calculated in
accordance with paragraph 2(b)(ii) of the Lease.”

5. Additional Space. Tenant has personally inspected the Additional Space and
accepts the same “AS IS” without representation or warranty by Landlord of any
kind and without any obligation on the part of Landlord to construct any tenant
improvements.

6. Severability. In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.

7. Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.

8. Authority of Tenant. Tenant certifies to Landlord that it is authorized to
enter into this Amendment, and that those persons signing below on its behalf
are authorized to do so, and shall promptly upon the request of Landlord provide
a resolution to this effect.

9. Interpretation. Although the printed provisions of this Amendment were
drafted by Landlord, such fact shall not cause this Amendment to be construed
either for or against Landlord or Tenant. All capitalized terms, not otherwise
defined, shall be defined as provided in the Lease.

10. Full Force and Effect. Except as modified hereby, the Lease remains
unmodified and in full force and effect.

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

12. Mutual Acknowledgment of Non-Existence of Claims. Landlord and Tenant
acknowledge and agree that as of the day hereof there are no known claims by
either party against the other party hereto arising from the relationship as
Landlord and Tenant, respectively, pursuant to the Lease, as amended.

13. Confidentiality. Except as otherwise required by law to be disclosed by
Tenant, the terms and provisions of the Lease and this Amendment are strictly
confidential, are to be shared by Tenant only with its accountant, employees,
and attorneys, and each of those parties shall be advised of the confidential
nature of the lease and this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.

 

 

   

LANDLORD:

   

DUKE REALTY LIMITED PARTNERSHIP, an

Indiana limited partnership doing business in North

Carolina as Duke Realty of Indiana Limited Partnership

    By:  

Duke Realty Corporation, an

Indiana Corporation, its general partner

      By:  

/s/ Jeffrey B. Sheehan

        Jeffrey B. Sheehan         Senior Vice President, Raleigh Operations    
TENANT:

:

    PPD DEVELOPMENT LP, a Texas limited partnership  

:

                  By: PPD GP, LLC, a Delaware limited liability          
company, its General Partner         By:  

/s/ William J. Sharbaugh

        Printed:   William J. Sharbaugh         Title:   Chief Operating Officer
            Guarantor hereby executes this Amendment to evidence its consent to
Tenant’s leasing of the Additional Space and to ratify that the Guaranty shall
apply to the Additional Space as well as to the Original Premises. WITNESS:    
GUARANTOR:    

PHARMACEUTICAL PRODUCT

DEVELOPMENT, INC., a North Carolina

corporation

                                   

 

    By:  

/s/ William J. Sharbaugh

Print Name:  

 

    Name:   William J. Sharbaugh         Title:   Chief Operating Officer

END OF EXECUTION SIGNATURES